Citation Nr: 0332352	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  00-20 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right hip disability, 
including as secondary to service-connected low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his spouse




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1961 to 
April 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied (as not well 
grounded) the claim for service connection for a right hip 
disability.  The RO found that there was no current right hip 
disability because the veteran's complaints of right hip pain 
had been associated with his service-connected low back 
disability.  The veteran entered notice of disagreement with 
this decision in June 2000; the RO issued a statement of the 
case in August 2000; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in November 2000.  
The veteran also perfected an appeal on other issues that 
were either granted by the RO or were withdrawn in writing by 
the veteran.  


REMAND

The veteran has contended both that he has right hip pain and 
right hip arthritis.  He contends that these were caused by 
an alleged fall and right hip injury in service in either 
1963 or 1964, although service medical records are negative 
for evidence of a right hip injury in service.  Service 
medical records reflect a low back injury in service, with 
radiating pain and arthritis of the L5-S1 sacroiliac joint.  
Service connection has been established for recurrent low 
back pain with degenerative changes, currently evaluated as 
40 percent disabling.  Service medical records also indicate 
that the complained of right hip pain was a referred pain 
from the low back disability (for which service connection 
was later established).  The veteran testified that the 1983 
service separation examination revealed right hip arthritis; 
however, the 1983 service separation examination and Medical 
Board findings reflect only a diagnosis of arthritis of the 
L5-S1 sacroiliac joint, and do not reflect a diagnosis of 
right hip arthritis.  Post-service VA X-ray examination in 
November 1998, notably over 15 years after service 
separation, revealed degenerative changes of the right hip, 
but did not include an etiology opinion regarding right hip 
arthritis.  The November 1999 VA fee basis examination noted 
the veteran's complaints of right hip pain, which the 
examiner indicated was in the right sacroiliac area, but the 
examination did not result in a separate diagnosis of current 
right hip disability.  

The veteran alternatively contends that his current right hip 
pain and currently diagnosed right hip arthritis (first 
diagnosed upon X-ray examination in November 1998) are either 
caused or aggravated by his service-connected low back 
disability (recurrent low back pain with degenerative 
changes).  Upon remand, in addition to the theory of direct 
incurrence of a right hip disability in service claimed due 
to an in-service fall and right hip injury, the RO should 
consider and adjudicate the veteran's claim for service 
connection for right hip disability on the additional theory 
of secondary service connection (as caused or aggravated by 
service-connected recurrent low back pain with degenerative 
changes).  X-ray examination in November 1998 revealed 
degenerative changes of the right hip, and the November 1999 
VA fee basis examination noted the veteran's complaints of 
right hip pain; however, the November 1999 examiner did not 
offer an opinion regarding whether the right hip pain or 
degenerative changes were etiologically caused or aggravated 
by the veteran's service-connected low back disability.  A 
thorough medical opinion would assist in ascertaining the 
etiology of both the right hip pain and degenerative changes 
of the right hip.  This is important because right hip pain 
may not be rated as both a symptom of service-connected low 
back disability and as a separate right hip disability 
(service-connected or non-service-connected).  See 38 C.F.R. 
§ 4.14 (2002) (both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected rating, and the rating of the same 
manifestation under different diagnoses are to be avoided).  

In an October 2003 brief on appeal, the veteran's 
representative requested further medical etiology opinion 
regarding whether the veteran's current right hip disorder is 
either a) etiologically related to service, or b) caused or 
aggravated by the veteran's service-connected low back 
disability.  The representative also requested adjudication 
of the veteran's theory of secondary service connection for 
right hip disability.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  The RO should 
also notify the veteran of what evidence is 
required to substantiate his claim for service 
connection for right hip disability, including as 
secondary to service-connected low back disability, 
what evidence, if any, the veteran is to submit, 
and what evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

2.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded an orthopedic examination to determine 
the nature and etiology of the veteran's complaints 
of right hip pain and degenerative changes of the 
right hip.  Send the claims folder to the VA 
medical examiner for review of the relevant 
documents in the claims file.  

The VA orthopedic examiner is requested to do the 
following: 

A. Please examine the veteran to determine the 
nature and etiology of the veteran's complaints of 
right hip pain and findings of degenerative changes 
of the right hip.  Any and all indicated 
evaluations, studies, and tests deemed necessary by 
you should be conducted.  You should review the 
relevant portions of the claims file in conjunction 
with the examination and indicate in writing that 
you have done so.  

B. Please offer medical opinions regarding the 
etiology of the veteran's complaints of right hip 
pain and degenerative changes of the right hip.  
Please provide a rationale for your opinions.  If 
you are unable to render any opinion, please 
indicate in writing the reason why you were unable 
to offer the opinion.  For all opinions, please 
note and consider the veteran's report of in-
service right hip injury in 1963 or 1964, the 
absence of any right hip injury in service in the 
service medical records, the veteran's in-service 
incurrence of a low back disability (for which 
service connection has been established), service 
medical record evidence that indicates the 
veteran's complaints of right hip pain is referred 
pain from his low back disability, and the absence 
in service and after service of findings of right 
hip arthritis until 1998.  The orthopedic examiner 
should answer the following questions:  
	i) What is the most likely etiology of 
the veteran's complaints of right hip pain?  
	ii) What is the most likely etiology and 
date of onset of the veteran's degenerative 
changes of the right hip?  
	iii) Is it at least as likely as not that 
the veteran's degenerative changes of the 
right hip are etiologically related to any 
injury or disease in service?  
	iv) Is it at least as likely as not that 
the veteran's degenerative changes of the 
right hip are etiologically related to (either 
caused by or aggravated by) the veteran's 
service-connected low back disability?

3.  The RO should again review the record and 
readjudicate the issue of entitlement to service 
connection for right hip disability, including as 
secondary to the veteran's service-connected low 
back disability.  The RO should consider any 
additional evidence added to the record since the 
November 2002 statement of the case, including the 
medical examination results and medical opinions 
developed.  If any benefit sought on appeal remains 
denied, the appellant and his representative should 
be furnished a supplemental statement of the case 
and should be given the opportunity to respond 
thereto.  Thereafter, the case should be returned 
to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

